IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LARRY A. GIBBS JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-4915

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 8, 2016.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Larry A. Gibbs Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and RAY, JJ., CONCUR